*153The opinion of the Court was delivered by
Wardlaw, A. J.
The appellant, Steagall, has had the advantage of his own testimony, notwithstanding the objections made to it, and perhaps the propriety of its admission might be safely rested on its consistency with the terms of the note, whilst it showed a reason for introduction of the words “ without interest.” But the ordinance of September, 1865, removes all doubt, for under that it tended to show the “ real character ” of the consideration of the contract, and the circumstances attending it. The case of Rutland vs. Copes, decided in the Court of Appeals, May, 1867, and in the Court of Errors, December, 1867, (ante p. 81,) held that the ordinance extended to all actions upon contracts made within the time therein mentioned, that it was not unconstitutional, and that under it, when evidence of the true value and real character of the consideration had been heard, the jury, Judge or Chancellor, as the case may be, having “regard to the particular circumstances of each case,” shall “ render such verdict or decree as will effect substantial justice between the parties.” The value of the consideration has in this case been established, and this Court perceives nothing in the character of the consideration or in the circumstances of the case, which should alter the report that has been confirmed by the Chancellor, except this, viz., according to the terms of the note all interest has been excluded, from it’s date until May 15, 1865, fixed for the “end of the war;" but when the sum in the note was reduced, to effect substantial justice, interest from the date of the note should have been allowed for the same purpose. With the slight modification here suggested, the report and the decree confirming the same are affirmed. Let the Commissioner amend his report as thus required.
Dun kin, C. J., and Inglis, A. J., concurred.

Decree modified.